Citation Nr: 1113506	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of shell fragment wound of the abdomen, chest, small intestine, and liver, with post operative ventral hernia.  

2.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of shell fragment wound of the chest, with left pneumothorax.  

3.  Entitlement to a compensable disability rating for service-connected residuals of shell fragment wound to the heart area.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to increased ratings for service-connected residuals of shell fragment wound to the chest and heart area are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent, credible, and probative evidence of record reflects that the Veteran's service-connected residuals of shell fragment wound to the abdomen, colon, small intestine, and liver is characterized by two large, recurrent ventral hernias, which have required two hernia repair surgeries, are mildly tender to palpation, and for which the Veteran wears an abdominal belt for support.  The abdomen is soft and non-tender, with active bowel sounds.  There is no evidence of intestinal obstruction or organ enlargement.  There is also no evidence of vomiting, diarrhea, constipation, or weight loss associated with this residual disability.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for service-connected residuals of shell fragment wound to the abdomen, colon, small intestine, and liver have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.73, Diagnostic Code 5319-7339 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for residuals of multiple fragment wounds to the face, chest, and abdomen, with left pneumothorax, perforation of small bowel, colon, and liver, which retain foreign bodies, was established in October 1970.  The RO assigned a temporary 50 percent disability rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5399-7800, effective from September 1970.  

In a May 1971 rating decision, the RO separated the Veteran's service-connected shell fragment wound (SFW) disability and assigned separate ratings for each affected part, each effective from October 1, 1971.  The RO assigned a 20 percent rating for service-connected residuals of SFW of the chest, with left pneumothorax, pursuant to DC 6818; a 10 percent rating for service-connected residuals of SFW of the abdomen, colon, small intestine, and liver pursuant to DC 5319; and a noncompensable (zero percent) rating for service-connected residuals of SFW of the heart pursuant to DC 7099.  The RO also assigned a 10 percent rating for scars of left pectoral area and right supraclavicular area pursuant to DC 7805.  

In November 1977, the RO increased the Veteran's disability rating for service-connected residuals of SFW of the abdomen, colon, small intestine, and liver to 20 percent under DC 5319-7339, effective from October 3, 1977.  

Subsequently, in October 1994, the RO granted a temporary total rating of 100 percent for service-connected residuals of SFW of the abdomen, colon, small intestine, and liver pursuant to 38 C.F.R. § 4.30, effective from July 12, 1994, based upon evidence showing that the Veteran's underwent surgery for his service-connected disability, which required at least one month of convalescence.  A 20 percent rating was assigned from November 1, 1994.  

The Veteran has asserted that his service-connected residuals of SFW of the abdomen, colon, small intestine, and liver warrant a disability rating higher than 20 percent.  

As noted, the Veteran's service-connected residuals of SFW of the abdomen, colon, small intestine, and liver are rated under DC 5319-7339.  It appears that the RO assigned this hyphenated diagnostic code to reflect that the service-connected disability involves Muscle Group XIX, which is evaluated under DC 5319, but is most closely analogous to postoperative ventral hernia, which is evaluated under DC 7339.  See 38 C.F.R. § 4.20 (2010).  The Board finds that this disability cannot be evaluated separately under 5319 and 7339 because the symptoms and problems overlap and this would constitute the pyramiding or VA benefits.

Under DC 7339, postoperative ventral hernia warrants a 20 percent rating for a small hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  

A 40 percent rating is warranted for a large hernia, not well supported by belt under ordinary conditions.  A 100 percent rating is warranted for a massive, persistent hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

The pertinent evidence of record reflects that the Veteran's service-connected residuals of SFW of the abdomen, colon, small intestine, and liver is manifested by recurrent ventral hernias at the site of a previous laparotomy, which have required two hernia repair surgeries.  The Veteran complains of aching pain in each hernia bulge that increases in severity and is associated with mild nausea when he strains or bends over.  However, the Veteran denies experiencing vomiting, diarrhea, constipation, or weight loss.  

At the June 2006 VA examination, objective examination revealed two reducible incisional hernias, which contained bowel and were mildly tender to palpation.  There was also a midline scar that measured 34 cm long and no more than 2 cm wide, which was hypopigmented but not hypertrophic, indented, or fixed to underlying muscle or fascia.  The scar did not cause any limitation of function of the abdominal wall.  There were also two identical scars in the right anteriolateral abdomen, which measured 6 cm long and 1 cm wide.  The examiner noted that the scars were probably from the entrance wound and drain site of the shell fragment, but that they were not associated with the abdominal incisional hernia.  Otherwise, objective examination did not reveal any evidence of small or large bowel dysfunction.  

At the September 2009 VA examination, the Veteran complained of burning pain, heartburn, heaviness, and not feeling good.  The VA examiner noted the Veteran had a recurrence of a large abdominal hernia and that he has to wear an abdominal binder for support.  He also noted that an upper gastrointestinal series performed in May 2009 (due to the Veteran's heartburn and episodic hyperacidity) revealed that the Veteran has a small hiatal hernia.  

Objective examination revealed that the abdomen was soft and non-tender, with active bowel sounds.  There was no evidence of intestinal obstruction or organ enlargement.  There was an incision that extended from the upper abdomen to the suprapubic area that measured 30 cm long and 2 cm wide.  

Based on the foregoing, the Board finds that the Veteran's service-connected residuals of SFW to the abdomen, colon, small intestine, and liver warrant a 40 percent disability rating, but no higher, under DC 7339.  Indeed, the evidence shows that the Veteran's ventral hernias are large and remain recurrent, despite the use of an abdominal binder for support.  The Board finds that this evidence more nearly approximates the level of disability contemplated by the 40 percent rating under DC 7339, as that rating is appropriate for a large hernia that is not well supported by a belt.  

The Board finds that a higher, 100 percent rating is not warranted under DC 7339 because, while the evidence reflects that the Veteran's hernias are persistent, the evidence does not reflect that the Veteran's hernias are massive or that his residual SFW disability involving the abdomen, colon, small intestine, and liver result in severe diastasis or recti muscles or diffuse destruction or weakening of the muscular and fascial support of the abdominal wall, such that the disability is inoperable.  

Likewise, the Board has considered whether the Veteran's service-connected residuals SFW disability involving the abdomen, colon, small intestine, and liver warrants a higher rating under DC 5319; however, the Board finds the Veteran's disability does not more nearly approximate a severe muscle disability as contemplated by that diagnostic code.  

Injuries to muscle group XIX are evaluated under DC 5319, which include the muscles of the abdominal wall, including (1) rectus abdominis, (2) external oblique, (3) internal oblique, (4) transversalis, and (5) quadrus lumborum.  The functions of the group are support and compression of the abdominal wall and lower thorax, flexion and lateral motions of the spine, and synergists in strong downward movements or the arm.  

Under DC 5319, a noncompensable rating is warranted for a slight injury; a 10 percent rating is warranted for a moderate injury; a 30 percent rating is warranted for a moderately severe injury; and, important for this case, a 50 percent rating is warranted for a severe injury.  

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, a severe injury would also show X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

After carefully considering the Veteran's disability under the foregoing criteria, the Board finds that the preponderance of the evidence is against the grant of a higher disability rating, as the evidence does not contain evidence of symptoms that more nearly approximate a severe muscle disability under DC 5319.  At the outset, the Board notes that the evidence does not reflect that the Veteran's disability results in loss of power, weakness, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement in the abdominal wall area, small intestine, liver, or colon.  Likewise, the evidence does not reflect that the SFW to the abdomen, colon, small intestine, and liver resulted in residual symptoms such as ragged, depressed, and adherent scars indicating wide damage to muscle groups in the shell fragment track, loss of deep fascia or muscle substance, soft flabby muscles, or other symptoms that indicate a severe impairment of function in the abdomen, colon, small intestine, or liver.  Therefore, the Board finds that DC 5319 does not assist the Veteran in obtaining a higher disability rating.  

The Board has considered whether the Veteran may be assigned a separate rating based on the scars in his abdominal area.  However, the evidence shows the scars on the his abdomen are well-healed, with no evidence that the scars are deep, superficial, unstable, cause limited motion, or are tender/painful on examination.  See June 2006 and September 2009 VA examination reports; see also VA outpatient treatment records dated from 1999 to 2011.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a separate compensable evaluation is warranted for scars associated with service-connected residuals of SFW to the abdomen, colon, small intestine, and liver, as there is no evidence that the scars.  See 38 C.F.R. § 4.118, DCs 7801 to 7805 (2007 & 2010).  

In summary, and based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence supports the grant of a 40 percent disability rating, but no higher, under DC 7339, for service-connected residuals of SFW to the abdomen, colon, small intestine, and liver.  All reasonable doubt has been resolved in favor of the Veteran.  



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his increased rating claims and of the Veteran and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned and of the rating criteria used to evaluate his service-connected disabilities.  See Vazquez-Flores, supra; Dingess, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 1999 to 2011, and the Veteran was afforded VA examinations in June 2006 and September 2009.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded an opportunity to set forth his contentions at the hearing before the undersigned in January 2011.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a 40 percent disability rating for service-connected residuals of SFW to the abdomen, colon, small intestine, and liver is granted.  





REMAND

The Veteran is seeking entitlement to increased ratings for his service-connected residual SFW disabilities involving the chest and heart area.  

The July 2006 rating decision reflects that the Veteran's service-connected residual SFW to the chest is rated 20 percent disabling under the criteria of DC 6818, which provided a 20 percent rating evaluating residuals of injuries to the pleural cavity that resulted in a moderate impairment.  However, in 1996, the criteria for rating pulmonary diseases generally were rewritten and updated and, as a part of this process, DC 6818 was eliminated.  See 61 Fed. Reg. 46728 (1996).  The current increased rating claim was initiated by an informal claim submitted by the Veteran in February 2006 and, thus, the amended criteria for rating pulmonary diseases should have been applied to the Veteran's claim.  

In this regard, the Board finds that the Veteran's disability is most appropriately rated under the provisions of 38 C.F.R. § 4.97, DC 6843, which pertains to traumatic chest wall defects.  

Under DC 6843, traumatic chest wall defects, including pneumothorax, hernia, etc., are evaluated under the General Rating Formula for Restrictive Lung Disease and require the use of pulmonary function testing (PFTs).  However, Note (3) states that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20 percent disabling.  

In considering the Veteran's claim, the Board notes that the Veteran's service-connected residual SFW of the chest is currently rated 20 percent and, thus, consideration must be given to whether the disability warrants a higher rating under the general rating formula.  However, while review of the record reveals that PFTs were conducted in May 2006 and September 2009, detailed findings from those tests are not included in the record.  Indeed, the evidentiary record contains some findings from the 2006 and 2009 PFTs, including that SP02 was 97 and 96 percent on room air, respectively; however, the general rating formula requires consideration of FEV-1, FEV-1/FVC, and DLCO values, which are not provided in the record.  

As a result, the Board finds that a remand is required in order to obtain the full report of PFTs conducted in May 2006 and September 2009, as well as any other PFTs conducted during the course of the appeal.  In this regard, it appears VA outpatient treatment records dated from 2009 to 2011 are not included in the record and, thus, those treatment records should be obtained as well.  

With respect to the service-connected residuals of SFW to the heart area, the Board finds that the evidentiary record does not contain sufficient evidence on which to adequately evaluate the Veteran's disability.  Indeed, the VA examinations conducted during the pendency of this appeal, in June 2006 and September 2009, did not address or provide pertinent findings regarding any residual disability relates to the SFW to the heart area and the VA treatment records associated with the claims file are negative in this regard as well.  

However, the Veteran has asserted that he currently suffers from hypertension, which he believes may be a result of the SFW to the heart area.  See January 2011 Travel Board transcript.  He has also asserted that he occasionally has chest pains and that he takes medication to control his blood pressure.  

Because the evidentiary record does not contain any medical evidence regarding the current level of severity of the Veteran's residual SFW disability involving the heart area, the Board is unable to determine if the Veteran's hypertension is, indeed, a residual condition related thereto.  Therefore, the Board finds a remand is necessary in order to afford the Veteran a VA examination to determine the impairment and level of severity associated with his service-connected residuals SFW to the heart area.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA outpatient treatment records dated from 2009 to 2011 and associate them with the claims file.  The full reports of pulmonary function tests conducted in May 2006 and September 2009 must also be obtained and associated with the claims file, which should include FEV-1, FEV-1/FVC, and DLCO values pre and post administration of the bronchodilator.  All negative attempts to obtain this evidence should be adequately documented in the claims file. 

2. Schedule the Veteran for VA examination to determine the current level of impairment of his service-connected residual shell fragment wound to the heart area.  All indicated tests and studies, including X-rays, should be conducted to determine if the Veteran has any residual condition or disability that is related to his service-connected residual SFW to the heart.  The claims file must be made to the examiner for review.

a. The examiner is specifically requested to identify all residual conditions and disabilities that are related to the Veteran's service-connected residual SFW to the heart.  

b. The examiner is requested to state whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's hypertension is related to (or is a residual of) his service-connected residual SFW to the heart.  

c. A rationale must be provided for each opinion.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


